OPINION — AG — THE AG CONCURS IN YOUR CONCLUSION THAT THE SECRETARY OF THE COUNTY ELECTION BOARD IS ENTITLED TO RECEIVE PER DIEM OF $5.00 PER DAY FOR EACH OF THE TWO DAYS HE WAS ENGAGED IN THE PERFORMANCE OF HIS DUTIES IN THE RECOUNT, VIZ., FOR THE DAY HE WAS CONTACTING ANOTHER MEMBER OF THE COUNTY ELECTION BOARD TO NOTIFY HIM OF THE RECOUNT, AND THE DAY HE CONDUCTED THE RECOUNT HEARING, REPORTED THE RESULTS AND WAS A WITNESS BEFORE THE DISTRICT JUDGE REGARDING THE CUSTODY AND PRESERVATION OF THE BALLOTS; AND MILEAGE FOR THE TRIP MADE BY HIM TO NOTIFY ANOTHER MEMBER OF THE COUNTY ELECTION BOARD OF THE CONTEST. CITE: 26 O.S. 1961 391 [26-391], OPINION NO. AUGUST 15, 1956 — WINTERS (J. H. JOHNSON)